Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 8, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on March 8, 2021.
Claims 1, 14, and 24 are amended.  
Claims 4 and 17 are canceled.  
Claims 1-3, 5-16, and 18-27 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 14-16, and 18-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Renard et al. (US 2015/0081538, hereinafter “Renard”) in view of Cazanas et al. (US 2014/0043141, hereinafter “Cazanas”).

Claims 1 and 14.  Renard teaches: A computer-implemented method, the method comprising:
providing, by a first computing device associated with a first user, a request for identifying data associated with a second user, the request including one or more of self-identification data for the first user and a security threshold associated with the second user (see at least Abstract, Figure 2 feature 215, Figure 3 feature 305 as well as at least ¶s 9, 10, 19, 32, 37, 42, and 45; Examiner notes that “the request including one or more of self-identification data” is further addressed below);
receiving, by a second computing device, the request provided by the first computing device, wherein the second computing device is accessible by the second user (see Figure 2 feature 215, Figure 3 feature 320, and Figure 5 feature 505; see also at least ¶s 5, 7, 9, 10, 12, 32, and 42);
validating, by the second computing device, the self-identification data for the first user included in the request provided by the first computing device (see ¶s 49-50 teaching a certificate for validating the first user; see also Figure 2 step 225 and Figure 5 feature 510; Examiner notes that ¶ 37 teaches the second computing device identifying the first computing device and what person or entity it is related to when determining what information to provide to the first computing device; Examiner notes, however, that this limitation is further addressed below);
authenticating, by the second computing device, identifying data for the second user and verifying that the second user is an intended user of the identifying data, and where authenticating and verifying are executed in compliance with the security threshold included in the request provided by the first computing device (see, e.g., ¶s 29, ;
transmitting, by the second computing device, the identifying data to a location accessible by the first computing device, where the transmitted identifying data indicates a result of authenticating the identifying data and verifying identity information of the second user (see, e.g., at least ¶ 53 teaching “At step 525, the personal ID information can be provided to the service provider by the mobile digital wallet 415;” see also Figure 5; see further ¶ 19 and Figure 2 features 245 and 250; see additionally Figure 1 teaching the identifying data from the mobile digital wallet 115 and secure element e-document 116 being transmitted to the service provider server 140);
accessing, by the first computing device, the identifying data transmitted by the second computing device (see ¶ 41 teaching “once the minimum-required-subset of the personal ID information is provided to the service provider … the service provider can confirm that the subset of information provided by mobile digital wallet 115 does in fact satisfy the request”); and
in response to accessing, validating, by the first computing device, the identifying data transmitted by the second computing device (see ¶ 41 teaching “once the minimum-required-subset of the personal ID information is provided to the service provider … the service provider can confirm that the subset of information provided by mobile digital wallet 115 does in fact satisfy the request”).
Examiner notes that, as explained above, Renard does teach the request including one or more of self-identification data for the first user and validating, by the second computing device, the self-identification data for the first user included in the request provided by the first computing device.  Nevertheless, for the purpose of compact prosecution, Examiner notes that even if Renard fails to teach these limitations, they are taught by the prior art.  Cazanas, for example, teaches these features.  Specifically, Cazanas teaches that someone like a police officer can provide self-identification data, i.e., data that are validated, such as from their badge, and that validation and self-identification data can be provided to another person’s computing device.  For example, Cazanas teaches that if a police officer pulls over a driver, the police officer’s badge can be validated and the validation data/self-identification data can be presented on the computer’s onboard computer (see ¶ 32) or on a computing device of the driver (see ¶ 33).  Examiner notes that Renard teaches that one application of its invention is when a person has to identify his or herself “when requested by a police officer” (see Renard ¶ 25).  Thus, Cazanas teaches that a police officer can identify him or herself to the driver, and Renard teaches that a police officer may require a person to identify him or herself to the police officer.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of the authority/requester having their identification data validated (as disclosed by Cazanas) to the known method and system of using mobile computers to demonstrate one’s identity when requested by another (as disclosed by Renard).  One of ordinary skill in the art would have been motivated to apply the known technique of the authority/requester having their identification data validated because it would verify that the person behind the badge is who or she purports to be when requesting that information of others (see Cazanas ¶s 2-3).  
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of the authority/requester having their identification data validated to the known method and system of using mobile computers to demonstrate one’s identity when requested by another, because predictably, as another invention that utilizes a remote computer to validate identity information of a user, Cazanas).  See also MPEP § 2143(I)(D).
Regarding Claim 14, this claim is identical to Claim 1 other than that it recites a system rather than a method with one or more processing devices and a non-transitory computer readable medium with stored instructions for performing the same method steps as Claim 1.  Renard further teaches a processor with stored code (see at least ¶s 6-7).  Thus, the rejection of Claim 1 above (utilizing a combination of Renard and Cazanas), along with this additional teaching, serves to reject Claim 14.  Similarly coextensive dependent claims will be addressed together below for the sake of brevity.    

Claims 2 and 15.  The combination of Renard and Cazanas teaches the limitations of Claims 1 and 14.  Renard further teaches: The method of claim 1, wherein providing the request for identifying data by the first computing device is performed by way of a proximity-based communication channel (see at least ¶s 21 and 33), wherein the proximity-based communication channel is configured to exchange data communications between the first computing device and the second computing device by way of a Bluetooth communication protocol, a Near Field Communications protocol, Wi-Fi Direct, or a Nearby Messaging API of the first or second computing device (see at least, e.g., ¶s 21, 26, and 28).  Examiner notes that Cazanas also teaches NFC (see at least Cazanas ¶s 20 and 58).  

Claims 3 and 16.  The combination of Renard and Cazanas teaches the limitations of Claims 1 and 14.  Renard further teaches: The method of claim 1, further comprising: validating, by the second computing device, a self-identifying feature of the first user included in the request provided by the first computing device, the self-identifying feature of the first user being an indicator for a law enforcement agency or a certificate of authenticity of the law enforcement agency or officer (see ¶ 25 teaching the police officer identifying him or herself with the technology of the invention; see further ¶s 49-50 teaching a certificate for validating the first user and Figure 2 step 225 and Figure 5 feature 510; see ¶ 37 teaching the second computing device identifying the first computing device and what person or entity it is related to when determining what information to provide to the first computing device).  Alternatively, Cazanas teaches this limitation (see at least ¶s 32-33 and the Abstract teaching validating the 

Claims 5 and 18.  The combination of Renard and Cazanas teaches the limitations of Claims 1 and 14.  Renard further teaches: The method of claim 1, wherein the identifying data transmitted by the second computing device includes at least one of: an identification number, or an indication of a jurisdiction in which the second user is licensed to operate a motor vehicle (see at least ¶ 37 teaching driver license, passport, or social security number).

Claims 6 and 19.  The combination of Renard and Cazanas teaches the limitations of Claims 1 and 14.  Renard further teaches: The method of claim 1, wherein the identifying data transmitted by the second computing device is a one-time use identity token that the first computing device uses to identify the second user using an identity provider to which the second user is registered, and where the identity provider verifies the identity of the second user and identifies the second computing device as being a registered device (see ¶ 36 teaching using a password, pin code, or other means as an identify token, used that one time, to identify the second user, and the mobile digital wallet verifies the accuracy of this password before providing the information to the first computing device; see ¶ 48 teaching a registration process for the user and the second device).

Claim 7.  The combination of Renard and Cazanas teaches the limitations of Claim 1.  Renard further teaches: The method of claim 1, wherein the second computing device forwards the request for identifying data provided by the first computing device to an identity provider to which the second user is registered, and where the identity provider verifies the identity of the second user and provides validated identifying data about the second user for access using an electronic address included in the request (see ¶ 48 teaching that the user who has the mobile wallet is registered with the service; see ¶ 36 teaching using a password, pin code, or other means to identify the second user, and the mobile digital wallet verifies the accuracy of this password before providing the information to the first computing device, noting that the information can include the user’s address, which, because it is stored electronically, is “an electronic address” requested by the first user, see ¶s 10, 19, 38, and 39; see also, e.g., Figure 1 noting that the mobile electronic device, i.e., the second computing device, can request the data such as the e-document from the secure wallet server 120 before sending it to the first computer, i.e., the service provider server 140).

Claims 8 and 20.  The combination of Renard and Cazanas teaches the limitations of Claims 7 and 14.  Renard further teaches: The method of claim 7, wherein the electronic address included in the request provided by the first computing device includes a uniform resource locator (URL) for an identity endpoint that is accessible by the first computing device and by the second computing device (see, e.g., ¶s 31 and 58 teaching that the invention can operate via a Web browser).

Claims 9 and 21.  The combination of Renard and Cazanas teaches the limitations of Claims 8 and 20.  Renard further teaches: The method of claim 8, wherein transmission of identifying data by the second computing device is preceded by authentication of the second user and presentation of a user selectable option to the second user, the user selectable option comprising one of: i) an accept option, or ii) a deny option, and wherein selection of the accept option enables the second computing device to transmit validated identifying data to the identity endpoint (see ¶ 36 teaching that the second user can accept the validation and sending of information via entering the required password, pin code, or other identifying feature).

Claims 10 and 22.  The combination of Renard and Cazanas teaches the limitations of Claims 1 and 14.  Renard further teaches: The method of claim 1, wherein the first computing device includes a display or communications method accessible to the first user, and wherein the identifying data accessed by the first user is viewable to the first user by way of the display or understandable to the first user through a data output mode of the first computing device through the communications method (see, e.g., ¶s 31 and 58 teaching that the invention can operate via a Web browser).

Claims 11 and 23.  The combination of Renard and Cazanas teaches the limitations of Claims 1 and 14.  Renard further teaches: The method of claim 1, wherein the first user is a law enforcement officer and the second user is at least one of: an operator of a motor vehicle, or a passenger within a motor vehicle or a citizen participant being identified through the interaction (see ¶ 25 teaching that the invention can operate “to identify one’s self, such as when requested by a police officer;” Examiner notes that the phrase “or a citizen participant being identified through the interaction” is interpreted to be a separate option apart from “an 

Claim 12.  The combination of Renard and Cazanas teaches the limitations of Claims 1 and 14.  Renard further teaches: The method of claim 1, wherein providing the request by the first computing device includes providing combinations of: self-identifying data of the first user, a role of the first user, data sets being requested of the second user, and a threshold security level for authenticating an identity of the second user and the identifying data about the second user (see, e.g., ¶ 42 teaching roles of the service provider or initiator).

Claim 24.  Renard teaches: A non-transitory computer storage device encoded with a computer program, the computer program comprising instructions that when executed by one or more processing units cause performance of operations comprising (see, e.g., ¶s 27 and 45 teaching stored code in the memory that performs the method steps):
providing, by a first computing device associated with a first user, a request for identifying data associated with a second user, the request including one or more of self-identification data for the first user and a security threshold associated with the second user (see at least Abstract, Figure 2 feature 215, Figure 3 feature 305 as well as at least ¶s 9, 10, 19, 32, 37, 42, and 45 teaching an initiator requesting identifying data; Examiner notes that the request including one or more of self-identification data for the first user is further addressed below);
receiving, by a second computing device, the request provided by the first computing device, the second computing device being accessible by the second user (see Figure 2 feature 215, Figure 3 feature 320, and Figure 5 feature 505; see also at least ¶s 5, 7, 9, 10, 12, 32, and 42);
authenticating, by the second computing device, identifying data for the second user and verifying that the second user is an intended user of the identifying data, and where authenticating and verifying are executed in compliance with a particular data security threshold (see, e.g., ¶s 29, 31, and 53 teaching that the mobile digital wallet 415 identifying the second user contains verified e-documents; see further Figure 5 feature 515); and
transmitting, by the second computing device, the identifying data to a location accessible by the first computing device based on an electronic address included in the request (see, e.g., at least ¶ 53 teaching “At step 525, the personal ID information can be provided to the service provider by the mobile digital wallet 415;” see also Figure 5; see further ¶ 19 and Figure 2 features 245 and 250; see also Figure 1 teaching transmitting identifying data from the mobile digital wallet 115 or secure e-document 116 to first computing device 140; Examiner notes that the identifying data can include the user’s address, which, because it is stored electronically, is an “electronic address” and because the decision to obtain that address is based on the requested information, ¶s 10, 19, 38, and 39 read on this limitation).

Claim 25.  The combination of Renard and Cazanas teaches the limitations of Claim 24.  Renard further teaches: The non-transitory computer storage device of claim 24, wherein the operations further comprise: validating, by the second computing device, a self-identifying feature of the first user included in the request provided by the first computing device, the self-identifying feature of the first user being an indicator for a law enforcement agency or a certificate of authenticity of the law enforcement agency (see ¶ 41 teaching “once the minimum-required-subset of the personal ID information is provided to the service provider … the service provider can confirm that the subset of information provided by mobile digital wallet 115 does in fact satisfy the request;” see further ¶ 25 teaching the police officer identifying him or herself with the technology of the invention; see further ¶s 49-50 teaching a certificate for validating the first user and Figure 2 step 225 and Figure 5 feature 510).

Claim 26.   The combination of Renard and Cazanas teaches the limitations of Claim 1.  Cazanas further teaches: The method of claim 1, further comprising: 
receiving, by the second computing device from the first computing device, a communications request (see, e.g., ¶s 32-33 teaching utilizing NFC to send/receive the communications request); and 
establishing a secure communications channel between the second computing device and the first computing device (see, e.g., ¶ 32-33 teaching an NFC communications channel between the two computing devices and ¶ 20 teaching that “NFC communication is suitable for secure communication over short distances”).

Claim 27.   The combination of Renard and Cazanas teaches the limitations of Claim 1.  The method of claim 1, wherein transmitting, by the second computing device, the identifying data to a location accessible by the first computing device includes transmitting the identifying data from the second computing device to the first computing device (see, e.g., ¶ 40 teaching providing the information to an airline’s server in a secure communication channel; see also Figure 1 teaching the second computing device 110 sending a communications response to the first computing device 140; see further ¶ 43 and Figure 3A feature 325).

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Renard and Cazanas and further in view of Shah et al. (US 2016/0087957, hereinafter “Shah”).

Claim 13.   The combination of Renard and Cazanas teaches the limitations of Claim 6.  Renard further teaches: The method of claim 6, wherein the identity provider executes program code for an API, where the API includes an Open ID Connect protocol or a standardized block chain protocol, and where each protocol allows for permissioned and consented access to identifying data of the second user by the first computing device and at the second user’s discretion (see, e.g., ¶ 26 teaching using protocols to connect devices, noting in, e.g., ¶ 29 that the use of passwords et al. allows for permissioned and consented access to identifying data of the second user at the second user’s discretion).  Renard fails to expressly teach, however, using Open ID Connect as the specific protocol used to perform the authentication.  Such a feature is, however, taught in the prior art.  Shah, for example, teaches such a feature.  Specifically, Shah teaches using Open ID Connect to use tokens to authenticate to obtain “information on individual assertions” (see, e.g., Shah ¶s 137-138).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using Open ID Connect (as disclosed by Shah) as the specific authentication protocol in the known method and system of authenticating a person’s identity via a mobile wallet (as disclosed by Renard).  One of ordinary skill in the art would have been motivated to apply the known technique of using Open ID Connect because it is a known protocol used to authenticate devices (see Shah ¶s 137-138).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using Open ID Connect (as disclosed by Shah) as the specific authentication protocol in the known method and system of authenticating a person’s See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using Open ID Connect as the specific authentication protocol in the known method and system of authenticating a person’s identity via a mobile wallet, because the specific Open ID protocol provides the same end result as the generic protocol).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that Renard fails to teach the claims as amended or the validation step (see Remarks pages 10-14).  These arguments have been rendered moot in light of the new grounds of rejection utilizing Cazanas with Renard to render the claims obvious.    

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627